Citation Nr: 9933716	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's income for purposes of improved death 
pension was properly calculated effective in January 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.  A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
February 1946.  He died in March 1982.  The appellant is his 
surviving spouse.  In March 1995 the Department of Veterans 
Affairs (VA) Regional Office, Chicago, Illinois, reduced the 
appellant's award of improved death pension effective January 
1, 1995, to $150 annually based on a cost-of-living increase 
in her Social Security benefits.  The appellant appealed from 
that decision, asserting that an incorrect amount of Social 
Security benefits had been used to compute her award.  


FINDINGS OF FACT

1.  In June 1994 the appellant was awarded improved death 
pension beginning June 1, 1994, in the amount of $202 
annually based on net Social Security benefits of $558 per 
month plus $41.10 for Medicare or gross Social Security 
benefits of $599.  The deductible portion of continuing 
unreimbursed medical expenses of $493 (Medicare) plus $1,920 
for private medical insurance or $2,413 was used to reduce 
her countable income.  

2.  In December 1994 the appellant received a cost-of-living 
increase in her Social Security benefits to a net payment of 
$569 plus the Medicare deduction of $46.10 for a gross Social 
Security benefit of $615.10 per month.

3.  In March 1995 the regional office reduced the appellant's 
award of improved death pension effective January 1, 1995, to 
$12.50 monthly or $150 annually based on Social Security 
benefits of $615 per month or $7,380 per year less the 
deductible portion of unreimbursed medical expenses of 
$2,413.  


CONCLUSION OF LAW

The appellant was not entitled to improved death pension in 
excess of $150 annually or $12.50 per month effective January 
1, 1995, based on her net countable income.  38 U.S.C.A. 
§§ 1503, 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record discloses that in late 1994 the appellant was in 
receipt of improved death pension of $16.83 per month or $202 
annually.  In March 1995 the regional office reduced her 
award of improved death pension effective January 1, 1995, to 
$12.50 per month or $150 annually based on Social Security 
benefits of $615 per month or $7,380 per year less the 
deductible portion of continuing unreimbursed medical 
expenses of $2,413.  The appellant appealed from that 
decision, maintaining that the correct amount of Social 
Security benefits had been used to compute her award.  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents was $5,386 effective in 
December 1994.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23(a).  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  

For purposes of improved death pension, payments of any kind 
from any source are counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

There will be excluded from a surviving spouse's annual 
income amounts equal to amounts paid by the surviving spouse 
for unreimbursed medical expenses to the extent that such 
amounts exceed 5 percent of the applicable maximum annual 
pension rate for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).

In this case, as indicated previously, the record reflects 
that in late 1994 the appellant was in receipt of improved 
death pension of $16.83 per month or $202 per year based on 
her countable income consisting of Social Security benefits 
less the deductible portion of unreimbursed medical expenses 
including her Medicare deduction.  

In December 1994 the appellant received a cost-of-living 
increase in her Social Security benefits to a net payment of 
$569 plus the Medicare deduction of $46.10 for a gross 
monthly Social Security benefit of $615.10.  

In March 1995 the regional office reduced the appellant's 
award of improved death pension effective January 1, 1995, to 
$12.50 per month or $150 annually based on Social Security 
benefits of $615 per month or $7,380 per year less the 
deductible portion of unreimbursed medical expenses of $2,413 
or $2,144.  Her net countable income was $5236.  When that 
sum is subtracted from $5386, the maximum rate of improved 
death pension that was effective in January 1995, the result 
is $150.  Thus, the Board cannot not find that the appellant 
was entitled to improved death pension in excess of $12.50 
per month or $150 annually, effective January 1, 1995, based 
on her net countable income.  38 U.S.C.A. §§ 1503, 1541; 
38 C.F.R. §§ 3.23, 3.271, 3.272.  Accordingly, under the 
circumstances, it follows that favorable action is not 
warranted in connection with her appeal.  

The appellant has indicated that as of early 1995 she was in 
receipt of Social Security benefits of only $569 per month.  
However, that sum was the net amount received by her after 
the Medicare deduction of $46.10.  Thus, her gross Social 
Security benefit was $615.10 per month and that sum must be 
considered as countable income, less the deductible portion 
of her unreimbursed medical expenses as discussed previously.  
Accordingly, the Board cannot not find that she was entitled 
to improved death pension in excess of $150 annually 
effective January 1, 1995.  

As the law is dispositive in this case, the appellant's 
appeal is without legal merit and must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant was not entitled to improved death pension in 
excess of the amount paid effective in January 1995.  The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

